Case 1:19-cv-00566-MJT-ZJH Document 8 Filed 08/03/20 Page 1 of 1 PageID #: 22



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

ISAAC HUDSON, JR.                                 §

VS.                                               §                 CIVIL ACTION NO. 1:19cv566

DIRECTOR, TDCJ-CID                                §

                       ORDER ADOPTING THE MAGISTRATE JUDGE’S
                           REPORT AND RECOMMENDATION

         Petitioner Isaac Hudson, Jr., proceeding pro se, brought this petition for writ of habeas

corpus. The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate
Judge. The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge. The Magistrate Judge recommends that the petition be dismissed without

prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Petitioner acknowledged receipt of the

Report and Recommendation on July 12, 2020. No objections were filed to the Report and

Recommendation.

                                               ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct and the report of the Magistrate Judge (Doc. No. 6) is ADOPTED as the opinion of the

Court.    A final judgment shall be entered in accordance with the recommendation of the

Magistrate Judge.
                                      SIGNED this 3rd day of August, 2020.




                                                                  ____________________________
                                                                  Michael J. Truncale
                                                                  United States District Judge
